Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1-4, 9-12 and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0103909 A1 to Feinson et al., hereinafter, “Feinson” in view of US 2020/0210696 A1 to Hou et al., hereinafter, “Hou”.
Claim 1. A computer-implemented method for operating an autonomous driving vehicle, the method comprising: Feinson [Abstract] teaches an improved control system in autonomous and semi-autonomous vehicles. More specifically, the methods and systems relate to powering control systems of autonomous and semi-autonomous vehicles through the use of computer vision based on delta images (i.e., delta-vision).

Feinson [0087] teaches to identify an object during operation of an autonomous or semi-autonomous vehicle, process 900 may capture an image of an unknown object

receiving one or more first color images from a camera mounted at an autonomous driving vehicle (ADV); Feinson [0067] teaches the system may then generate a delta image for the object by rotating the previously captured image and/or by rotating a camera used to capture images and capture a rotated image of the object and/or vehicular scenario. 

Feinson [0064] teaches this may include one or more vectors, arrays, and/or matrices that represent either a Red, Green, Blue colored or grayscale images. Furthermore, in some embodiments, the system may additionally convert the image set from a set of one or more vectors, arrays, and/or matrices to another set of one or more vectors, arrays, and/or matrices. For example, the system may convert an image set having a red color array, a green color array, and a blue color to a grayscale color array.

identifying one or more objects in the one or more first grayscale images using a pre- trained grayscale perception model; Feinson [0007] teaches the system may generate a pixel array based on the delta image, input the pixel array into a neural network that has been trained to identify the object, and receive an output from the neural network identifying the object in the pixel array. 

Feinson [0008] teaches in order to expand the use of delta imaging in autonomous or semi-autonomous vehicle beyond detecting movement of objects, the system may train an artificial neural network to identify objects themselves based on delta images. For example, as opposed to detecting simply that an object has moved, the system identifies the type of object (e.g., person, vehicle, sign, etc.) as well. To generate training data for the artificial neural network, the system may store an image of the object, rotate the image of the object, and store a rotated image of the object. The system may then generate a test delta image based on the image and the rotated image, label test delta image with the object, and train the neural network based on the labeled test delta image with the object.

Feinson [0069] teaches at step 714, process 700 inputs (e.g., using the control circuitry of one or more components described in FIG. 3) the second pixel array into the trained neural network. For example, the trained neural network may identify the object and/or information about the object (e.g., distance depth, size etc.) based on the second pixel array.

Feinson [0083] teaches at step 816, process 800 receives (e.g., using the control circuitry of one or more components described in FIG. 3) an output from the trained neural network. For example, the output may indicate that the known object is in the second delta image

planning a trajectory for the ADV based at least in part on the identified one or more objects; Feinson [0028] teaches the control operation may include an operation that directly controls the vehicle such as selecting a direction or route to take. The control operation may also include operations that effects and/or indirectly controls the vehicle such as an operation that identifies a distance to, or a size of, an object and/or maps the terrain of the vehicle, thereby assisting with the navigation of the vehicle.

and generating control signals to drive the ADV based on the planned trajectory. Feinson [0028] teaches the control operation may include an operation that directly controls the vehicle such as selecting a direction or route to take. The control operation may also include operations that effects and/or indirectly controls the vehicle such as an operation that identifies a distance to, or a size of, an object and/or maps the terrain of the vehicle, thereby assisting with the navigation of the vehicle.

generating one or more first grayscale images based on the one or more first color images, including converting each of the one or more first color images into one of the first grayscale images; Feinson [0064] teaches system may additionally convert the image set from a set of one or more vectors, arrays, and/or matrices to another set of one or more vectors, arrays, and/or matrices. For example, the system may convert an image set having a red color array, a green color array, and a blue color to a grayscale color array.

While Feinson teaches converting a color image into a grayscale image, Hou, in the field of processing image data for autonomous vehicle explicitly teaches converting a color image into a grayscale image teaches [0090] pixels associated with a particular luminosity or set of colors may be converted to one color, and the remaining pixels may be converted to the other selected color in a binary image. In yet other embodiments, pixels with color may be converted to various forms of gray on a grayscale color palette.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feinson and Hou for the advantage of reducing the amount of training data used in machine learning systems to create machine learning models for automated lane marking systems and processes. Further, embodiments disclosed herein may be as accurate, or more accurate, compared to systems that use greater amounts of training data. In addition, embodiments disclosed herein reduce the amount of computing resources used to perform automated lane marking processes while maintaining or improving accuracy of the lane marking processes.(Hou [0005-0010])

Claim 2. Hou further teaches wherein the pre-trained grayscale perception model has been trained based on a plurality of second color images that are pre-labeled with object labels, wherein each object label associates a region of an image with an object classification. Hou [0074] teaches the model generation system 204 can use one or more machine learning algorithms to generate one or more machine learning models, prediction models, or parameter functions. One or more of these machine learning models may be used to determine an expected value or occurrence based on a set of inputs. For example, a machine learning model can be used to determine a lane location or a probability that a portion of an image includes a lane marking, or a lane marking of a particular type (e.g., double-line, solid-line, dashed line, etc.) based on one or more inputs to the prediction model, such as, for example, training data that includes pre-marked or pre-labeled lane marking information. 

Hou [0090] teaches pixels associated with a particular luminosity or set of colors may be converted to one color, and the remaining pixels may be converted to the other selected color in a binary image. In yet other embodiments, pixels with color may be converted to various forms of gray on a grayscale color palette.

Hou [0105] teaches at block 406, the model generation system 204 performs a data augmentation process on the normalized images with the lane marking overlays. The data augmentation process may include creating one or more additional sets of images by rotating copies of at least some of the normalized images. The rotated copies of the normalized images may be rotated a random amount, a pseudorandom amount, or a particular fixed amount. Further, each of the rotated copies of the normalized images may be rotated the same amount or by differing amounts. Advantageously, in certain embodiments, the data augmentation process reduces or eliminates the overfit problem in generating a machine learning model.

Hou [0107] teaches one solution to the overfit problem is to provide additional training data. However, as previously described, the greater the amount of training data, the greater burden on computing resources, and in some cases human resources that may be required to prepare or manually process (e.g., such as manually labeling lane markings) the training data before it is provided to the model generation system. Advantageously, in certain embodiments, the use of a data augmentation process enables the model generation system 204 to reduce or eliminate the overfit problem by using a reduced set of training data as described herein.

Hou [0125] teaches FIG. 9B illustrates an image segment 910 of a portion of a road. The road depicted in the image segment 910 corresponds to the road depicted in the image segment 900. However, the image segment 910 includes a mask or overlay layer that identifies or otherwise labels lane markings on the road. This mask covers the lane markings in the depiction of the road with labels that are interpretable by a computing system, such as the map generation system 200. As with the image segment 810, a user may interact with the map generation system 200 to create the mask or overlay layer. The map generation system 200 may supply the image segment 810 as training data to the model generation system 204.

Hou [0143] teaches the method of the preceding paragraph can include any sub-combination of the following features: where each of the normalized images of road segments comprise a binary image derived from a segment of a high definition image; where the set of training data comprises at least one normalized image without lane markings; where said generating the lane marking overlay excludes generating a lane marking overlay for the at least one normalized image without lane markings; where said generating the lane marking overlay comprises generating a lane marking overlay indicating a lack of lane markings for the at least one normalized image without lane markings; where performing the data augmentation process comprises rotating each of the normalized images and the corresponding lane marking overlay for each of the normalized images to obtain the set of augmented images; where at least some of the normalized images are rotated by a different amount than at least some other of the normalized images; where at least some of the normalized images are rotated by a random or pseudo-random number of degrees; where the set of training data comprises a second set of normalized images of road segments, and wherein the second set of normalized images is excluded from said performing the data augmentation process; where each of the normalized images of road segments are normalized such that a corresponding road segment depicted in the normalized image is rotated to align along an axis, and wherein the axis is the same for each of the normalized images; where said generating one or more machine learning models comprises generating a plurality of machine learning models and wherein the method further comprises selecting a machine learning model from the plurality of machine learning models based on one or more selection factors; and where the one or more selection factors comprise: a complexity of each machine learning model; an accuracy of each machine learning model; or an amount of time to execute each machine learning model.

Hou [0145] teaches the system of the preceding paragraph can include any sub-combination of the following features: where the set of training data comprises at least one normalized image without lane markings and wherein the one or more hardware processors are further configured to exclude the at least one normalized image without lane markings when generating the lane marking overlay for each of the normalized images; where the set of training data comprises at least one normalized image without lane markings and wherein the model generation system is further configured to generate a lane marking overlay indicating a lack of lane markings for the at least one normalized image without lane markings when generating the lane marking overlay for each of the normalized images; where the model generation system is further configured to perform the data augmentation process by at least rotating each of the normalized images and the corresponding lane marking overlay for each of the normalized images to obtain the set of augmented images; where at least some of the normalized images are rotated by a different amount than at least some other of the normalized images; where the set of training data comprises a second set of normalized images of road segments, and wherein the model generation system is further configured to exclude the second set of normalized images from the data augmentation process; and where each of the normalized images of road segments are normalized such that a corresponding road segment depicted in the normalized image is rotated to align along an axis, and wherein the axis is the same for each of the normalized images.

Claim 3. Hou further teaches wherein the plurality of second color images have been pre- labeled with object labels either manually or automatically based on a model. Hou [0074], [0090], [0105], [0107], [0125], [0143], [0145] 

Claim 4. Hou further teaches wherein training the pre-trained grayscale perception model comprises:  Atty. Docket No.: 209922.0572.8 (P533)21receiving the plurality of second color images that are pre-labeled with object labels; generating a plurality of second grayscale images based on the plurality of second color images, including converting each of the plurality of second color images into one of the plurality of second grayscale images; labeling the plurality of second grayscale images with object labels, including duplicating the object labels associated with the plurality of second color images onto the plurality of second grayscale images respectively; and generating the grayscale perception model based on the plurality of second grayscale images labeled with the object labels, including utilizing the plurality of labeled second grayscale images as training data.  Hou [0074], [0090], [0105], [0107], [0125], [0143], [0145] 

Claim 9. It differs from claim 1 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 10. It differs from claim 2 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 11. It differs from claim 3 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 12. It differs from claim 4 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 17. It differs from claim 1 in that it is a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of the method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 18. It differs from claim 2 in that it is a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of the method of claim 2. Therefore claim 18 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 19. It differs from claim 3 in that it is a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of the method of claim 3. Therefore claim 19 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 20. It differs from claim 4 in that it is a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of the method of claim 4. Therefore claim 20 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0103909 A1 to Feinson et al., hereinafter, “Feinson” in view of US 2020/0210696 A1 to Hou et al., hereinafter, “Hou” and in further view of US 2019/0012768 A1 to Tafazoli Bilandi et al., hereinafter, “Tafazoli Bilandi”.

Claim 5. While Feinson and Hou are silent on claim 5, Tafazoli Bilandi, in the field of identifying edges in image data, teaches wherein duplicating the object labels associated with the plurality of second color images onto the plurality of second grayscale images respectively comprises associating each of the object labels on the plurality of second color images with a corresponding one of the plurality of second grayscale images while preserving the image region and object classification information of the object label. Tafazoli Bilandi [0063] teaches the pixel classification output produced at block 306 provides a likelihood that the pixel is at an edge of a fragmented material portion, inward from the edge on the fragmented material portion, or between fragmented material portions. The layers of the convolutional neural network have a plurality of neurons, each of which perform some function on the inputs received and produce an output that is weighted by weights w.sub.ij. The weights w.sub.ij are determined during a training of the neural network using a plurality of training images. The training images are generally real images of fragmented materials that have been evaluated to identify fragmented material portions. In some embodiments, the evaluation is manual in that an operator will evaluate an image and label fragmented material portions within the image. The image is then saved along with information identifying each pixel as being at an edge of a fragmented material portion, inward from the edge on the fragmented material portion, or between fragmented material portions. A plurality of training images may be assembled to make up a training set. Additional labeled images may be designated for validation purposes for determining the effectiveness of the convolutional neural network and providing feedback for optimally configuring the network.

Tafazoli Bilandi [0081] teaches the embodiment of the neural network 600 shown in FIG. 6 is only one example of a network that may be configured to produce the pixel classification outputs at the output layer 650. In general the network 600 is initially configured and then trained using training images that have been examined and labeled. For example, regions of images of fragmented materials may be labeled by an operator to indicate whether the region is a fragmented portion, an edge of a fragmented portion, a void, or a region of fines. The images are then saved along with labeling information as labeled training images. It is desirable to have a sufficient number labeled training images under different lighting and other conditions, differing scale, and differing types of fragmented material. A portion of the labeled training images may be used for training the network and a further portion may be set aside for validation of the neural network 600 to evaluate training effectiveness. An example of a labeled training image is shown in FIG. 10.

Tafazoli Bilandi [0096] teaches the outputs p.sub.e1, p.sub.f1, and p.sub.i1 of the first convolutional neural network 1204 are received as inputs at the second convolutional neural network 1206. The enhanced image produced at 1208 is also further processed at 1222 and provided to the second convolutional neural network 1206 as a supplemental image input 1222. In one embodiment, processing at 1220 may involve converting color intensity information for pixels in the captured image 1202 into gray-scale intensity data for producing the supplemental image input 1222.

Tafazoli Bilandi [0099] teaches the first and second convolutional neural networks 1204 and 1206 are trained separately. In this case, labeled images are pre-processed at 1208, scaled at 1210 and used to train the first convolutional neural network 1204 to produce desired outputs 1220 and 1214-1218. Once the first convolutional neural network 1204 has been adequately trained, the labeled images are processed through the first network to produce sets of labeled training outputs at 1212. The labeled training outputs at 1212 are then used in a second training exercise to train the second convolutional neural network 1206 to produce desired outputs 1224. In other embodiments the full cascaded neural network 1200 may be trained end to end up to the pixel classification outputs 1224. The segmentation process 1232 is generally non-linear and will be unlikely to contribute to convergence when training the first and second convolutional neural networks 1204 and 1206.

Tafazoli Bilandi [0104] teaches the referring to FIG. 14, an example of a labeled training image is shown at 1400. The training image 1400 has been labeled to identify edges 1402 of fragmented material portions 1404. Portions 1406 lying outside of the labeled edge boundaries correspond to interstitial spaces or fines between fragmented material portions 1404. The labeling of an edge 1402 thus defines the entire enclosed portion as a fragmented material portion (i.e. the light shaded portion). In an alternative embodiment shown in FIG. 15 the training image 1400 is further processed to generate a confidence indication 1500 for identified fragmented material portion within the identified edges 1402. The training image 1500 has a region 1502 close to the center of the fragmented material portion (i.e. the center of portion 1404 in FIG. 14) that is associated with a high confidence of being part of a fragmented material portion, while a region 1504 that is closer to the identified edge (1402 in FIG. 14) is associated with a lower confidence value. The confidence indicator values may thus be set to 1 at the center 1502 and drop to zero proximate the region 1504 based on either a linear or non-linear function such as a sigmoid. The confidence values are thus indicative of a level of labeling confidence associated with the training image 1400.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feinson and Hou with Tafazoli Bilandi for the advantage of identifying fragmented portions in image data. Tafazoli Bilandi [0001]

Claim 13. It differs from claim 5 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 5. Therefore claim 13 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0103909 A1 to Feinson et al., hereinafter, “Feinson” in view of US 2020/0210696 A1 to Hou et al., hereinafter, “Hou” and in further view of US 2017/0061625 A1 to Estrada et al., hereinafter, “Estrada”.
Claim 6. While Feinson and Hou are silent on claim 6, Estrada, in the field of object detection in image data, teaches wherein a same conversion technique is utilized in the conversion of each of the plurality of second color images into one of the plurality of second grayscale images and in the conversion of each of the one or more first color images into one of the first grayscale images. Estrada [0009] teaches generates an object classification model by using a deep learning method comprising separate processing of the first and second subsets of the training data through a convolutional neural network system.
Estrada [0061] teaches prior to use in the training of the image analysis software module 540 image segments from the cache of pre-labeled geospatial image segments 510 undergo one or more steps of digital image correction and optimization 521. A digital correction that might be done to image segments to be used by deep learning model training module is conversion from color to grayscale as this correction reduces image segment complexity, which aids in the training process. In a preferred embodiment of the system the conversion is done by first converting the image from the RGB colorspace to the YCrCb colorspace and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention. The method of color to grayscale image conversion outlined here is meant only to be exemplary and should not be seen to limit conversion method that could be used, including the absence of this color to grayscale conversion in the training image preparation process. 

Estrada [0065] teaches prior to use in the training of the image analysis software module 1050, image segments created by image manipulation software 1020 may undergo one or more steps of digital image correction and optimization 1030. For example, a digital correction that may be done to synthetic image segments to be used by deep learning model training module is conversion from CAD renderings to color to enhance realism in the modeled image or and color to grayscale as this correction reduces image segment complexity, both of which aid in the training process. In a preferred embodiment of the system 1000 the color to grayscale conversion may be done by first converting the image from the RGB colorspace to the YCrCb colorspace and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention. The method of color to grayscale image conversion outlined here is meant only to be exemplary and should not be seen to limit conversion method that could be used, including the absence of this color to grayscale conversion in the training image preparation process.

Estrada [0068] teaches prior feature items of a specific type which may include, but are not limited to trucks, fighter aircraft, oil wells, missile launchers or elephants have been clearly demarcated and labeled are retrieved from a cache of images 601. 
instance, using the “truck” example, one could envision an embodiment of the method 600 where the requestor may want to identify only “tanker trucks”, so there would be no “truck” category. In another embodiment of the method 600 the requestor may want to identify “trucks” in general and “dump trucks” as a separate group. Whether placed into categories 602 or not placed into categories, orthorectified geospatial image segments that have been labeled to identify feature items which will be used to train the image analysis software module 540 may be optimized for the training process through the application of digital image filters 603. The scale or resolution of images to be used in training will be determined from metadata included with the image segments 604. Adjustment of image segment scale 603 might then occur because training the image analysis software module 540 relies on image segments bearing instances of the target feature item of interest presenting that object within narrowly controlled size range. In embodiment of the method 600, color correction filters may also be applied to image segments to be used to train the image analysis software module 540. One modification commonly applied to images used in deep learning model training 607 of convolutional neural networks used in image analysis software module 540 is conversion of color images to grayscale images 605 which serves to simplify the image significantly and also greatly simplifies the application of subsequent filters that may be used to optimize image for training. Color images may be converted to grayscale by first converting the image from the RGB colorspace to the YCrCb colorspace and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention. Other methods of color to grayscale conversion that might be used are linear desaturation by averaging the R, G, and B intensities of each pixel into a single grayscale intensity value, and weighted conversion where the intensities of the R, G, and B are multiplied by different weighting values based upon a pre-determined desired end result and those weighted values then averaged into on single grayscale intensity value. Methods of color to grayscale image conversion 605 outlined here are meant only to be exemplary and should not be interpreted to limit conversion methods that could be used, including the absence of color to grayscale conversion in the training image preparation process

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feinson and Hou with Estrada for the advantage of an automated system that generates synthetic training images to augment the number of real training images needed for an automated system to both identify and determine the precise location of a number of objects of interest from geospatial imagery. Estrada [0007]

Claim 7. Estrada further teaches wherein the one or more first color images are in a color space based on a red, green, and blue (RGB) color model.  Estrada [0061], [0065], [0068]

Claim 14. It differs from claim 6 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim 15. It differs from claim 7 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0103909 A1 to Feinson et al., hereinafter, “Feinson” in view of US 2020/0210696 A1 to Hou et al., hereinafter, “Hou” and in further view of US 2006/0176313 A1 to Xu et al., hereinafter, “Xu”.
Claim 8. While Feinson and Hou are silent on claim 8, Xu, in the field of luminance preserving color conversion in image data, teaches wherein converting each of the one or more first color images into one of the first grayscale images comprises performing a perceptual luminance- preserving conversion. Xu [0006] teaches such a color conversion method essentially preserves luminance information of the original color signal compared to the conventional color conversion methods that use simple rounding after a double precision transformation. By selecting the proper RGB values, the luminance difference between the input signal and output signal can essentially be minimized. However, the minimization of the luminance may result in a large difference in the chrominance (color) components between the input and output signals. Therefore, to maintain the color difference within a tolerable range, color conversion is formulated and solved as a constrained minimization problem.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feinson and Hou with Xu for the advantage of to maintain the color difference within a tolerable range, color conversion is formulated and solved as a constrained minimization problem. Xu [0006]

Claim 16. It differs from claim 8 in that it is a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661